             Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 1 of 11



 1   Robert W. Turken (pro hac vice)                  Stuart H. Singer (pro hac vice)
     Scott N. Wagner (pro hac vice)                   Meredith Schultz (pro hac vice)
 2   Lori P. Lustrin (pro hac vice)                   BOIES SCHILLER FLEXNER LLP
 3   Shalia M. Sakona (pro hac vice)                  401 East Las Olas Blvd.
     Jerry R. Goldsmith (pro hac vice)                Suite 1200
 4   Ilana A. Drescher (pro hac vice)                 Fort Lauderdale, FL 33301
     BILZIN SUMBERG BAENA PRICE                       Telephone: (954) 356-0011
 5   & AXELROD LLP
     1450 Brickell Avenue                             William A. Isaacson (pro hac vice)
 6   Suite 2300                                       BOIES SCHILLER FLEXNER LLP
 7   Miami, FL 33131-3456                             1401 New York Ave., NW
     Telephone: (305) 374-7580                        Washington, DC 20005
 8                                                    Telephone: (202) 237-2727
     Attorneys for Plaintiffs AASI, Avnet,
 9   Benchmark Electronics, and Jaco                  Attorneys for Plaintiff Arrow Electronics, Inc.
10
                                UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12

13   In re Capacitors Antitrust Litigation             Case No. 17-md-02801-JD
14   This document relates to:
15
     The AASI Beneficiaries’ Trust, by and Through     CERTAIN DIRECT ACTION
16   Kenneth A. Welt, Liquidating Trustee, v. AVX      PLAINTIFFS’ OPPOSITION TO
     Corp. et al., Case No. 3:17-cv-03472-JD           DEFENDANTS ELNA AND MATSUO’S
17                                                     MOTION TO (1) ADMIT TRIAL
     Avnet, Inc. v. Hitachi Chemical Co., Ltd., et     TESTIMONY AND (2) PRECLUDE
18   al., Case No. 17-cv-07046-JD                      EVIDENCE OF PRIOR INVOCATIONS
19                                                     OF THE FIFTH AMENDMENT OF
     Benchmark Electronics, Inc. et al. v.             MESSRS. INOUE, KINOSHITA, IMAI,
20   AVX Corp. et al., Case No. 17-cv-07047-JD         AND OKUBO

21   Arrow Electronics, Inc. v. ELNA Co., Ltd.,
     et al., Case No. 3:18-cv-02657-JD                 Date: January 9, 2020
22                                                     Time: 10:00 am
23   Jaco Electronics, Inc. et al. v. Nippon Chemi-    Place: Courtroom 11, 19th Floor
     Con Co. et al., Case No. 19-cv-01902-JD           Judge: Hon. James Donato
24

25

26
27

28

                                          Case No. 17-md-02801-JD
       CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
          TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
                Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 2 of 11



 1                                                     TABLE OF CONTENTS
 2                                                                                                                                     PAGE
 3   TABLE OF AUTHORITIES .......................................................................................................... ii

 4   PRELIMINARY STATEMENT .................................................................................................... 1
     LEGAL STANDARD ..................................................................................................................... 2
 5
     ARGUMENT ................................................................................................................................. 3
 6             I.         Inoue, Kinoshita, and Okubo Should Not be Permitted to Withdraw Their
 7                        Fifth Amendment Invocations at This Stage .......................................................... 3
                          A.         All Three Witnesses Failed to Timely Revoke Their Fifth
 8                                   Amendment Invocation ............................................................................... 3
 9                        B.         ELNA’s Different Treatment of Imai ......................................................... 5
10             II.        Defendants Cannot Now Withdraw the Fifth Amendment Invocations of
                          Inoue, Kinoshita, and Okubo .................................................................................. 6
11
     CONCLUSION ............................................................................................................................... 7
12   CERTIFICATE OF SERVICE ....................................................................................................... 8
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        i
                                           Case No. 17-md-02801-JD
        CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
           TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
                Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 3 of 11



 1                                                 TABLE OF AUTHORITIES

 2                                                                                                                               Page(s)

 3   CASES
     Davis-Lynch, Inc. v. Moreno,
 4      667 F.3d 539 (5th Cir. 2012) .....................................................................................................7
 5
     Evans v. City of Chicago,
 6      513 F.3d 735 (7th Cir. 2008) .....................................................................................................6

 7   In re 650 Fifth Ave. & Related Properties,
         934 F.3d 147 (2d Cir. 2019).......................................................................................................6
 8

 9   In re TFT-LCD (Flat Panel) Antitrust Litig.,
         No. M07-1827SI, 2009 WL 4016124 (N.D. Cal. Nov. 9, 2009) ...............................................3
10
     Nationwide Life Ins. Co. v. Richards,
11      541 F.3d 903 (9th Cir. 2008) .............................................................................................2, 3, 6
12   United States v. $133,420.00 in U.S. Currency,
13      672 F.3d 629 (9th Cir. 2012) .................................................................................................2, 7

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        ii
                                           Case No. 17-md-02801-JD
        CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
           TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
              Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 4 of 11



 1                                   PRELIMINARY STATEMENT
 2           In October 2019, Defendants ELNA and Matsuo (“Defendants”) apparently initiated
 3   discussions with the class plaintiffs (“DPPs”) to allow four of Defendants’ employees—Shin
 4   Kinoshita, Tomohiro Inoue, Hiroyuki Imai, and Satoshi Okubo—to withdraw the Fifth
 5   Amendment privileges they each invoked during their depositions and testify substantively at
 6   trial regarding their participation in the capacitors price-fixing conspiracy.      Direct Action
 7   Plaintiffs (“DAPs”)1 qualify this information as “apparent” because Defendants did not see fit to
 8   include any of DAPs in their discussions with DPPs. Indeed, the first time DAPs learned of
 9   Defendants’ request was on December 6, 2019, when they filed their “Motion To (1) Admit Trial
10   Testimony And (2) Preclude Evidence Of Prior Invocations Of The Fifth Amendment Of Messrs.
11   Inoue, Kinoshita, Imai, And Okubo” (the “Motion”).
12           This, of course, was more than eight months after fact discovery concluded, six months
13   after the close of expert discovery, and four months after summary judgment and Daubert
14   briefing was completed.
15           With the exception of Imai, the Motion is without merit and should be denied in all
16   respects. Defendants insist that the “fair resolution of this case requires that the key percipient
17   witnesses be permitted to testify to the facts at issue” and that the “integrity of the verdict
18   depends on the testimony of these witnesses.” Motion at 1-2. But, it is precisely for these
19   reasons that the Motion is so ill-founded.
20           According to the Motion, Defendants were aware as early as October 2017 that Kinoshita
21   and Inoue were free from the risk of criminal prosecution. Even earlier—in May 2017—
22   Defendants knew that Okubo had pleaded guilty to the charges he faced. Yet, Defendants waited
23   for two years until October 2019 to even mention that these supposedly “key percipient
24   witnesses” wanted to revoke their Fifth Amendment privileges. And it was two more months
25   before DAPs learned that Defendants were seeking to offer substantive testimony of these
26   witnesses which they now claim is critical to the “integrity of the verdict.”
27   1
      “DAPs” refers to Direct Action Plaintiffs Avnet, Inc., The AASI Beneficiaries’ Trust, by and
28   through Kenneth A. Welt, Liquidating Trustee, the Benchmark Electronics entities, Jaco
     Electronics, Inc., Vermont Street Acquisition LLC, and Arrow Electronics, Inc.
                                                         1
                                            Case No. 17-md-02801-JD
         CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
            TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
             Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 5 of 11



 1          What makes Defendants’ current plea of fairness ring so hollow is that their own actions
 2   in this litigation demonstrate their conscious intent to use their employees’ Fifth Amendment
 3   invocations as part of their litigation strategy. The clearest proof is Imai.
 4          In October 2018, DAPs and DPPs engaged in discussions with ELNA to produce a
 5   knowledgeable Rule 30(b)(6) witness. ELNA agreed to produce Imai, who testified both in his
 6   corporate as well as personal capacities. Because Imai’s deposition occurred well within the fact
 7   discovery period, DAPs had the opportunity to pursue information he provided in further
 8   discovery. DAPs also were able to incorporate Imai’s testimony in their litigation strategy.
 9          By contrast, with Inoue, Kinoshita, and Okubo, Defendants made the strategic
10   determination not to offer the Fifth Amendment revocations of these “key percipient witnesses.”
11   Instead they waited until the eve of trial—again, eight months after the close of fact discovery
12   and four months after summary judgment and Daubert briefing—to decide that the time is now
13   right to play their Fifth Amendment withdrawal cards.
14          Defendants’ eleventh-hour attempt to withdraw their employees’ Fifth Amendment
15   testimony has been uniformly rejected by the Ninth Circuit as improper gamesmanship and
16   unfairly prejudicial and should not be countenanced here.
17          Accordingly, DAPs request that this Court deny Defendants’ Motion as to Inoue,
18   Kinoshita, and Okubo. Because Imai substantively testified in his personal capacity at his
19   February 2019 deposition, DAPs do not object to his testifying at trial.
20                                          LEGAL STANDARD
21          The Ninth Circuit has long cautioned against a civil litigant’s “improper use of the Fifth
22   Amendment privilege against self-incrimination as a sword as well as a shield.” United States v.
23   $133,420.00 in U.S. Currency, 672 F.3d 629, 640-41 (9th Cir. 2012) (citations omitted). “Trial
24   courts generally will not permit a party to invoke the privilege against self-incrimination with
25   respect to deposition questions and then later testify about the same subject matter at trial.”
26   Nationwide Life Ins. Co. v. Richards, 541 F.3d 903, 910 (9th Cir. 2008).
27          “Because the privilege may be initially invoked and later waived at a time when an
28   adverse party can no longer secure the benefits of discovery, the potential for exploitation is
                                                       2
                                          Case No. 17-md-02801-JD
       CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
          TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
               Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 6 of 11



 1   apparent. The rights of the other litigant must be taken into consideration when one party
 2   invokes the Fifth Amendment during discovery, but on the eve of trial changes his mind and
 3   decides to waive the privilege. At that stage, the adverse party—having conducted discovery and
 4   prepared the case without the benefit of knowing the content of the privileged matter—would be
 5   placed at a disadvantage.”       Id. at 910 (internal citations and quotation marks omitted).
 6   Specifically, “[t]he opportunity to combat the newly available testimony might no longer exist, a
 7   new investigation could be required, and orderly trial preparation could be disrupted.” Id.
 8            To prevent the potential for such gamesmanship and prejudice, courts have set forth
 9   bright-line deadlines wherein a party can no longer withdraw the Fifth Amendment privilege.
10   See, e.g., In re TFT-LCD (Flat Panel) Antitrust Litig., No. M07-1827SI, 2009 WL 4016124, at
11   *1 (N.D. Cal. Nov. 9, 2009) (“Any person who at deposition asserts his or her right under the
12   Fifth Amendment of the United States Constitution not to testify will be bound by that assertion
13   of the privilege and shall not be permitted to testify otherwise at trial unless, not later than 60
14   days prior to the date set for the close of fact discovery, notice is provided in writing of the intent
15   to revoke the assertion of privilege and the willingness of the person to testify.”).
16                                              ARGUMENT
17   I.       INOUE, KINOSHITA, AND OKUBO SHOULD NOT BE PERMITTED TO
              WITHDRAW THEIR FIFTH AMENDMENT INVOCATIONS AT THIS STAGE
18
              A.     All Three Witnesses Failed to Timely Revoke their Fifth Amendment
19                   Invocation
20            In December 2017, this Court entered an order transferring the DAP cases to the
21   Northern District of California and consolidating the DAP cases with the already-existing class
22   actions into an MDL for pretrial purposes. MDL ECF No. 1 (Transfer Order). As part of the
23   transfer, DAPs agreed that they would not propound discovery that was duplicative to the
24   discovery in the class actions. See, e.g. Case No. 2:16-2808-ROS (D. Ariz.), ECF. 67 (Avnet
25   Order); Case No. 3:17-2058 (D. Az.), ECF No. 15 (Benchmark Order); MDL ECF No. 224
26   (Arrow Order).
27            In September 2017, ELNA advised DPPs that Inoue and Kinoshita would likely be able
28   to provide substantive testimony after ELNA’s plea hearing in October 2017. Mot. at Ex. 1.
                                                          3
                                             Case No. 17-md-02801-JD
          CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
             TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
             Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 7 of 11



 1   DAPs never received this correspondence or at any time were made aware of its contents. The
 2   Fifth Amendment depositions of Inoue and Kinoshita went forward in September 2017.
 3          On October 11, 2017, this Court accepted ELNA’s guilty plea, which according to
 4   Defendants’ Motion “immunized Inoue and Kinoshita from criminal prosecution, making them
 5   free to provide substantive testimony in the instant litigation.” See United States v. ELNA Co.,
 6   Ltd., No. 16-cr-365, ECF 40 (Partially Sealed Plea Agreement), 44 (Hearing Tr.); Mot. at 3.
 7          However, it was not until October 2019 that ELNA sought to revoke Inoue and
 8   Kinoshita’s Fifth Amendment invocations and allow them to testify substantively.
 9          Okubo was originally deposed in May 2016, and invoked his Fifth Amendment privilege.
10   In October 2017, after both of his employers (ELNA and Matsuo) and Okubo himself had
11   pleaded guilty, DPPs requested a second, substantive deposition of Okubo. N.D. Cal. Dkt. 14-
12   cv-3264, ECF No. 1885 (“Class Action ECF”).
13          At an October 26, 2017 hearing, the Court questioned DPPs regarding the value of a
14   second deposition of Okubo: “He’s asserted the Fifth. You can now stand up to the jury and you
15   can say, Please produce on the assertion that they’re guilty…. What more do you need? All he’s
16   going to do is backtrack…. You are now able to write a brief saying I can assume – or the trier of
17   fact can assume that all of these things happened. And the defendants cannot get up and say, No
18   that’s not true. I mean, that is a gold ticket[.]” Class Action ECF No. 1925 (10/26/17 Hearing
19   Tr.) (emphasis in original).
20          In their supplemental briefing on the issue, Matsuo and ELNA did not agree to—let
21   alone, propose—a second deposition of Okubo or any other Fifth Amendment witness. Instead,
22   they simply asked the Court to defer decision on whether an adverse inference would apply to
23   Okubo’s prior Fifth Amendment deposition. Class Action ECF No. 1971. Okubo’s personal
24   counsel also opposed Plaintiffs’ request, arguing that “Plaintiffs fail to demonstrate that Mr.
25   Okubo somehow uniquely possesses information that necessitates a second deposition[.]” Class
26   Action ECF No. 1967.
27          Ultimately, in February 2018, Matsuo agreed to produce Okubo for a second deposition
28   “if the Court grants leave for an additional deposition of Mr. Okubo,” but also reserved its right
                                                       4
                                          Case No. 17-md-02801-JD
       CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
          TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
             Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 8 of 11



 1   to “oppose any additional deposition of Mr. Okubo.” MDL ECF No. 77. But, Matsuo never
 2   sought to withdraw Okubo’s Fifth Amendment invocation during the fact discovery period.
 3          Instead, more than a year and a half later, on October 18, 2019, ELNA and Matsuo
 4   reached out to DPPs only to “inform” them that they now intend to call Inoue, Kinoshita and
 5   Okubo as trial witnesses. Defendants stated in their letter—which DAPs read for the first time
 6   when it was filed in conjunction with the pending Motion—that they “believe[d] that [these
 7   witnesses’] live testimony at trial will be permitted, that their Fifth Amendment deposition
 8   testimony is inadmissible, and that [DPPs] are not entitled to an adverse inference instruction as
 9   a result of their now-withdrawn invocations.” Mot. at Ex. 5.
10          ELNA’s Declaration in support of its Motion states that DPPs and Defendants met and
11   conferred on the issue of whether the witnesses could revoke their Fifth Amendment invocations
12   at this stage. DAPs were not privy to these communications, but apparently, on November 4,
13   2019, ELNA proposed depositions of their employees for some time between December 9th and
14   December 13th, 2019—again without any consultation with DAPs. Mot. Ex. 7. According to
15   ELNA, DPPs rejected this proposal, which led to the filing of the present Motion. Mot. at 7.
16          B.      ELNA’s Different Treatment of Imai

17          In August 2016, DPPs took the deposition of Imai. Like Inoue, Kinoshita, and Okubo,
18   Mr. Imai pleaded the Fifth Amendment to every substantive question. And also like Inoue and
19   Kinoshita, Mr. Imai was immunized from criminal prosecution as a result of ELNA’s guilty plea
20   and plea agreement. In October 2018, DAPs and DPPs engaged in discussions with ELNA to
21   produce a knowledgeable Rule 30(b)(6) witness. After multiple communications, the witness
22   ELNA agreed to produce was Imai. See Turken Decl., Ex. A (Nov. 3, 2018 Email).
23          During Imai’s deposition, which occurred in February 2019, ELNA’s counsel stated that
24   Imai was testifying both as the corporate representative of ELNA as well as in his personal
25   capacity. See Def. Exhibit 3 (Feb. 13, 2019 Imai Depo. Tr.) at 260:5-20. Imai testified in
26   English and covered a wide array of subjects. Id.
27          In stark contrast to the eleventh-hour attempt to withdraw the Fifth Amendment
28   depositions of Inoue, Kinoshita, and Okubo, Mr. Imai’s deposition was taken well within the fact
                                                       5
                                          Case No. 17-md-02801-JD
       CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
          TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
             Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 9 of 11



 1   discovery period, before the close of expert discovery, and months in advance of summary
 2   judgment and Daubert briefing. DAPs therefore were able to pursue the information he provided
 3   in their subsequent discovery and incorporate his testimony into their litigation strategy.
 4   Consequently, DAPs do not object to the withdrawal of his prior Fifth Amendment invocation or
 5   his appearance as a live witness at trial.
 6   II.    DEFENDANTS CANNOT NOW WITHDRAW THE FIFTH AMENDMENT
            INVOCATIONS OF INOUE, KINOSHITA, AND OKUBO
 7

 8          Accepting Defendants’ own representations, ELNA and Matsuo made a conscious choice

 9   not to withdraw the Fifth Amendment invocations of Inoue, Kinoshita, and Okubo even after any

10   reasonable risk of prosecution had long passed.

11          Now, on the eve of trial, DPPs and DAPs, after “having conducted discovery and

12   prepared the case without the benefit of knowing the content of the privileged matter—would be

13   placed at a disadvantage” by ELNA and Matsuo withdrawing these witnesses’ privileges

14   Nationwide, 541 F.3d at 910. “The opportunity to combat the newly available testimony might

15   no longer exist, a new investigation could be required, and orderly trial preparation could be

16   disrupted.” Id. Specifically, because of Defendants’ tactical delay, Plaintiffs will be deprived of

17   the opportunity to take any follow up discovery.

18          It is for these reasons that the cases Defendants cite in their Motion are inapplicable. In

19   each of the cases where the revocation of the Fifth Amendment privilege was permitted, the

20   courts found an “absence of gamesmanship.” See, e.g., Evans v. City of Chicago, 513 F.3d 735,

21   743 (7th Cir. 2008) (finding that the district court “reasonably could have concluded that the

22   [witnesses who revoked] were not ‘gaming’ the system but rather were concerned about the

23   special prosecutor’s investigation, which was only recently completed when they decided to

24   testify.”). Moreover, in the cases cited by Defendants where revocation was allowed, the courts

25   explicitly considered whether there was ample opportunity for any potential prejudice to the

26   other side to be avoided. See, e.g., In re 650 Fifth Ave. & Related Properties, 934 F.3d 147, 170

27   (2d Cir. 2019) (finding that district court should have “explore[d] all possible measures for

28   accommodating both parties,” when party provided notice “more than six months prior to trial—

                                                       6
                                          Case No. 17-md-02801-JD
       CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
          TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
            Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 10 of 11



 1   hardly the ‘eleventh hour’—that they intended to call witnesses who had previously invoked the
 2   privilege”).
 3          In fact, in some cases cited by Defendants, the court actually denied a party’s request to
 4   revoke the privilege because of unfair gamesmanship and potential prejudice. See, e.g., Davis-
 5   Lynch, Inc. v. Moreno, 667 F.3d 539, 547 (5th Cir. 2012) (affirming the district court’s denial of
 6   Defendant’s “eleventh-hour withdrawal of his Fifth Amendment privilege,” when Defendant
 7   “withdrew his assertion of the Fifth Amendment privilege within the time allowed to respond to
 8   [Plaintiff’s] motion for summary judgment” and with “five days left in the discovery period”
 9   because Defendant’s “withdrawal of his Fifth Amendment privilege in response to [Plaintiff’s]
10   motion for summary judgement appears more likely to be an attempt to abuse the system or gain
11   an unfair advantage” and “[i]n withdrawing the privilege at such a late stage, [Defendant]
12   withheld information that [Plaintiff] could have used in its investigation, only to provide
13   information at the last moment, leaving [Plaintiff] at a disadvantage.”).
14          Here, Defendants’ attempt to withdraw their Fifth Amendment depositions at the
15   eleventh-hour is the quintessential case of the “improper use of the Fifth Amendment privilege
16   against self-incrimination as a sword as well as a shield” that the Ninth Circuit forbids. US v.
17   $133,420.00, 672 F.3d at 640-41. It should not be permitted.
18                                            CONCLUSION
19          For the foregoing reasons, Defendants’ Motion should be denied as to Inoue, Kinoshita,
20   and Okubo, but granted as to Imai.
21

22   DATED: December 20, 2019                              /s/ Robert W. Turken
                                                           Robert W. Turken (pro hac vice)
23                                                         Scott N. Wagner (pro hac vice)
24                                                         Lori P. Lustrin (pro hac vice)
                                                           Shalia M. Sakona (pro hac vice)
25                                                         Jerry R. Goldsmith (pro hac vice)
                                                           Ilana A. Drescher (pro hac vice)
26                                                         BILZIN SUMBERG BAENA PRICE &
                                                           AXELROD LLP
27
                                                           1450 Brickell Ave., Suite 2300
28                                                         Miami, Florida 33131-3456
                                                           Telephone: 305-374-7580
                                                       7
                                          Case No. 17-md-02801-JD
       CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
          TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
            Case 3:17-md-02801-JD Document 1041 Filed 12/20/19 Page 11 of 11


                                                       Facsimile: 305-374-7593
 1

 2                                                     Attorneys for Plaintiffs AASI, Avnet,
                                                       Benchmark Electronics, and Jaco
 3
                                                       /s/Meredith Schultz
 4                                                     Stuart H. Singer (pro hac vice)
                                                       Meredith Schultz (pro hac vice)
 5
                                                       BOIES SCHILLER FLEXNER LLP
 6                                                     401 East Las Olas Blvd.
                                                       Suite 1200
 7                                                     Fort Lauderdale, FL 33301
                                                       Telephone: (954) 356-0011
 8                                                     Facsimile: (954) 356-0022
                                                       Email: ssinger@bsfllp.com
 9
                                                       Email: mschultz@bsfllp.com
10
                                                       Philip J. Iovieno (pro hac vice)
11                                                     Anne M. Nardacci (pro hac vice)
                                                       BOIES SCHILLER FLEXNER LLP
12                                                     30 South Pearl Street, 11th Floor
                                                       Albany, NY 12207
13
                                                       Telephone: (518) 434-0600
14                                                     Facsimile: (518) 434-0665

15                                                     William A. Isaacson (pro hac vice)
                                                       Kyle Smith (pro hac vice)
16                                                     BOIES SCHILLER FLEXNER LLP
17                                                     1401 New York Ave., NW
                                                       Washington, DC 20005
18                                                     Telephone: (202) 237-2727

19                                                     Attorneys for Plaintiff Arrow
                                                       Electronics, Inc.
20

21
                                   CERTIFICATE OF SERVICE
22
            The undersigned counsel hereby certifies that a true and correct copy of the foregoing
23
     document was electronically served upon the parties and counsel of record system on December
24
     20, 2019.
25                                             /s/ Robert W. Turken
                                                  Robert W. Turken
26
27

28
                                                       8
                                          Case No. 17-md-02801-JD
       CERTAIN DIRECT ACTION PLAINTIFFS’ OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL
          TESTIMONY AND PRECLUDE EVIDENCE OF CERTAIN PRIOR FIFTH AMENDMENT INVOCATIONS
